Citation Nr: 1330806	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  12-08 570	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the RO in Houston, Texas that denied an increase in a noncompensable rating for service-connected bilateral hearing loss.

In an October 2012 rating decision, the RO granted service connection and a 30 percent rating for major depressive disorder and generalized anxiety disorder associated with hearing loss.  Since the Veteran did not appeal the rating or effective date assigned for this disability, this issue is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that a claimant must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).


FINDING OF FACT

On September 17, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


